      Case 4:20-cv-00127-DPM Document 10 Filed 09/21/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

LAWRENCE STRAUGHTER                                          PLAINTIFF

v.                         4:20-cv-127-DPM

UNITED STATES OF AMERICA;
WILLIAM P. BARR, Attorney General;
CODY HILAND, United States Attorney,
Eastern District of Arkansas; and
DEPARTMENT OF VETERANS AFFAIRS                          DEFENDANTS

                               ORDER
     To better manage the Court’s schedule, the trial date is continued
to 6 December 2021. All deadlines remain the same.
     So Ordered.

                                 ___________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                 21 September 2021
